Citation Nr: 0527521	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-34 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in August 2002.  That 
decision denied service connection for a bipolar/panic 
disorder.  

In May 2004, the veteran testified at a personal hearing at 
the RO.  In June 2005, she testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  Copies of the 
transcripts of these hearings are of record.

For purposes of clarity and to encompass what the Board 
concludes is the veteran's intent, the issue on appeal has 
been reclassified to include all psychiatric conditions, not 
just bipolar disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
a psychiatric disorder.  Initially, she filed a claim for a 
bipolar disorder, stating that the records reflected 
inservice mental instability.  Specifically, she points out, 
and review of the claims file confirms, that inservice medial 
records show that she was seen on self referral for lashing 
out and striking her child causing bruises and abrasions.  At 
the time, it was noted that she was in a "very stressed 
unit."  Records reflect that counseling was accomplished.  
She has said that while she had suicidal and homicidal 
ideations during service, she was not referred to a mental 
unit as she would have lost her security clearance.  At time 
of separation examination in May 1996, she was positive for 
psychosocial stressors with depressed mood.  

Post service private and VA records reflect a psychiatric 
diagnosis of bipolar disorder in 2001 and thereafter  These 
records also include a June 2004 VA examination in which the 
examiner noted that the veteran's bipolar disorder was most 
likely familial or genetic in nature.  

At the 2004 and 2005 hearings, the veteran provided testimony 
in which she claimed that her psychiatric problems were the 
result of being sexually assaulted during service.  She said 
that she had recently been diagnosed as having post-traumatic 
stress disorder (PTSD) at the Augusta, Georgia, VA medical 
facility.  She reportedly had obtained a physician's letter 
supporting a diagnosis of PTSD as a result of her inservice 
sexual assault.  These records and statement have not been 
added to the claims file.  She also stated that her bipolar 
disorder was a direct result of PTSD.  

At the June 2005 personal hearing, the veteran stated that 
she had been seen shortly after service separation at Fort 
Gordon, Georgia, for psychiatric manifestations.  She thought 
that this treatment was in 1996 or 1997, but she had been 
unable to obtain these records.  She alleged that she 
received this treatment as a dependent spouse of her husband.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:  

1.  The AMC should contact the veteran 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
her psychiatric condition(s), on appeal.  
Any records that are not currently 
included in the clams file should be 
obtained and added to the file.  With any 
necessary authorization from the veteran, 
the AMC should attempt to obtain copies 
of pertinent treatment records identified 
by the veteran that are not currently of 
record.  

Specifically, the AMC should request any 
records from the Augusta, Georgia, VA 
medical facility.  Additionally, an 
attempt should be made to obtain records 
from the Fort Gordon, Georgia, medical 
facility, where she asserts she was 
treated shortly after service as a 
dependent.  The veteran may need to 
provide specific information in order to 
obtain these records, to include her 
husband's name, his social security 
number, and his service number before 
this attempt is accomplished.  

All efforts to obtain these records must 
be documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  If, and only if, additional treatment 
records are obtained pursuant to #1 
above, the AMC should then schedule the 
veteran for an appropriate VA examination 
to determine the nature, etiology, 
severity, and date of onset of any 
psychiatric condition found to be 
present.  Specifically, the examiner 
should determine whether it is at least 
as likely as not that the veteran's 
psychiatric condition(s) is related to 
service.  It is imperative that the 
examiner reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided, that fact should be 
noted and the AMC should explain in 
detail why securing the opinion is not 
possible.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
readjudicate the veteran's claim.  
Readjudication of the veteran's claim 
should encompass all psychiatric 
conditions found upon the examination 
requested above.  If for reasons as 
explained above, the examination is not 
conducted, then readjudication may be 
limited to entitlement to service 
connection for a bipolar disorder.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on her 
claim for benefits, and summarize the 
evidence and include discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).






	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



